Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was an inmate at Great Meadow Correctional Facility in Washington County when he was found guilty of violating prison disciplinary rules prohibiting assault, violent conduct, disturbance, refusing a direct order and possession of a weapon. The charges arose out of petitioner’s participation in a five-man fight, during the course of which he stabbed a fellow inmate twice with an ice-pick type weapon. Petitioner challenges the determination of his guilt on the grounds that it was not based upon substantial evidence and that it was the result of bias on the part of the Hearing Officer. We disagree.
Adduced in evidence against petitioner was the eyewitness testimony , of three correction officers, the misbehavior report written by one of these officers and a videotape of the fight *730taken from the guard tower. We find this evidence sufficient to support the determination of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). To the extent that petitioner’s testimony and that of his inmate witnesses was in conflict with the testimony of the correction officers and with the narration of the misbehavior report, such conflict presented an issue of credibility, which was appropriately determined by the Hearing Officer (see, supra, at 966). Nor are we persuaded by petitioner’s charge of bias on the part of the Hearing Officer. The record discloses that the hearing was conducted in a fair and impartial manner. Petitioner’s remaining contentions have been examined and found to be lacking in merit.
Cardona, P. J., Mikoll, Crew III, White and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.